Dismiss and Opinion Filed July 5, 2016




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00387-CV

                   IN THE INTEREST OF D.M. AND D.M., CHILDREN

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 15-00317

                            MEMORANDUM OPINION
                         Before Justices Myers, Stoddart, and Whitehill
                                 Opinion by Justice Whitehill

       Since the filing of this appeal, the trial court has granted a new trial. As we informed the

parties by order entered June 28, 2016, an order granting a new trial deprives an appellate court

of jurisdiction over the appeal. See Yan v. Jiang, 241 S.W.3d 930, 930 (Tex. App.—Dallas

2008, no pet.). Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a); Yan, 214

S.W.3d at 930.




                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE
160387F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF D.M. AND D.M.,                  On Appeal from the 304th Judicial District
CHILDREN                                           Court, Dallas County, Texas
                                                   Trial Court Cause No. 15-00317.
No. 05-16-00387-CV                                 Opinion delivered by Justice Whitehill.
                                                   Justices Myers and Stoddart participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.




Judgment entered this day of July 5, 2016.




                                             –2–